        Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 1 of 9



 1   DAVID H. KRAMER, State Bar No. 168452
     LAUREN GALLO WHITE, State Bar No. 309075
 2   KELLY M. KNOLL, State Bar No. 305579
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com
 7
     Attorneys for Defendants
 8   GOOGLE LLC and YOUTUBE, LLC

 9
10                             UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN JOSE DIVISION

13

14   JOHN DOE, ET AL.,                          )   CASE NO.: 5:20-cv-07502-BLF
                                                )
15              Plaintiffs,                     )   DEFENDANTS’ CASE
                                                )   MANAGEMENT STATEMENT
16        v.                                    )
                                                )
17   GOOGLE LLC, ET AL.,                        )
                                                )   Initial Case Management Conference:
18              Defendants.                     )
                                                )
19                                              )   Date:      February 4, 2021
                                                )   Time:      11:00 am
20                                              )   Judge:     Hon. Beth Labson Freeman
                                                )   Ctrm:      3
21                                              )
                                                )
22

23

24

25

26

27

28
     DEFENDANTS’ CASE MANAGEMENT             -1-             CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
           Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 2 of 9



 1           Following this Court’s denial of Plaintiffs’ application for a temporary restraining order,

 2   Plaintiffs informed Defendants that they intended to file a motion for a preliminary injunction. The

 3   Parties stipulated on December 3, 2020 that Defendants’ response to Plaintiffs’ Amended

 4   Complaint would be held in abeyance pending Plaintiffs’ anticipated motion. See Dkt. 31.

 5   Plaintiffs did not file this motion.

 6           Defendants have attempted to meet and confer with Plaintiffs multiple times in advance of

 7   the upcoming case management conference, and in order to determine whether Plaintiffs intend to

 8   continue litigating this case, but Plaintiffs have yet to respond to Defendants’ requests. Given

 9   Plaintiffs’ failure to respond, Defendants submit this Case Management Statement in order to

10   comply with this Court’s orders. See Dkts. 10, 20.

11   I.      JURISDICTION AND SERVICE

12           Defendants’ Statement: Plaintiffs allege that this Court has subject matter jurisdiction

13   pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343, 28 U.S.C. § 2201, and 28 U.S.C. § 1367. See Dkt.

14   30. Defendants agree that this Court has jurisdiction. No issues exist regarding personal

15   jurisdiction or venue. All Parties have been served.

16   II.     DEFENDANTS’ STATEMENT OF FACTS

17           YouTube is a popular online service for sharing videos and related content. YouTube

18   allows individuals to publish content to its platform so long as they agree to YouTube’s Terms of

19   Service and abide by YouTube’s content policies, including its Community Guidelines. The use

20   of YouTube is governed by rules and policies that make clear that certain kinds of content—

21   including harassment, hate speech, and other harmful or dangerous content—are not allowed and

22   that YouTube has discretion to remove unwanted material from its service.

23           Plaintiffs, many of whom have refused to disclose their identities to Defendants’ counsel

24   or this Court, claim to be journalists, videographers, advocates, and commentators who created 17

25   individual channels on YouTube. Plaintiffs’ channels were rife with content espousing harmful

26

27

28
     DEFENDANTS’ CASE MANAGEMENT                      -2-               CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
            Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 3 of 9



 1   conspiracy theories. Many of Plaintiffs’ videos included horrifying and unsubstantiated

 2   accusations of violent and criminal conduct supposedly committed by specific individuals.

 3            YouTube suspended these channels and removed all content from them in accordance with

 4   its Terms of Service after determining the content violated its policies. Specifically, YouTube

 5   concluded that Plaintiffs’ content is not welcome on its service and amounts to harassment that

 6   has the potential to cause harm to third parties by inciting real-world violence. Those decisions

 7   were made independently by YouTube, and certainly not at the behest of government officials.

 8   Nor did the decisions have anything to do with silencing legitimate conservative political opinions

 9   prior to the 2020 election.

10            Plaintiffs filed this lawsuit asking the Court to overturn YouTube’s decisions and force

11   YouTube to reinstate their content.

12   III.     DEFENDANTS’ STATEMENT OF LEGAL ISSUES

13            Plaintiffs assert claims for breach of contract and breach of the implied covenant of good

14   faith and fair dealing. These claims are meritless. YouTube’s Terms of Service Agreement states

15   that “YouTube is under no obligation to host or serve Content.” Moreover, it states that YouTube

16   may remove content from its platform in its discretion, if it “reasonably believe[s] that any Content

17   is in breach of this Agreement or may cause harm to YouTube, our users, or third parties.” And

18   YouTube’s Community Guidelines, which are incorporated into the Terms of Service, prohibit

19   content that threatens individuals or incites others to harass or threaten individuals on or off of

20   YouTube. Its Harassment and cyberbullying policy specifically prohibits “Content that targets an

21   identifiable individual as part of a harmful conspiracy theory where the conspiracy theory has been

22   linked to direct threats or violent acts.” As YouTube has explained in recent announcements, this

23   policy specifically prohibits “content that threatens or harasses someone by suggesting they are

24   complicit in one of these harmful conspiracies, such as QAnon or Pizzagate.”

25            Plaintiffs also claim that by removing their channels and associated content, YouTube

26   violated their First Amendment rights. This claim also fails. As the Ninth Circuit has made clear,

27   YouTube’s content-moderation decisions are not constrained by the First Amendment because

28
     DEFENDANTS’ CASE MANAGEMENT                       -3-              CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
           Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 4 of 9



 1   YouTube is not a state actor. Prager University v. Google LLC, 951 F.3d 991, 997-99 (9th Cir.

 2   2020). Plaintiffs’ theory of state action, which appears to be based on the public statements of

 3   individual legislators that supposedly encouraged private action (and a non-binding resolution

 4   passed by a single House of Congress that does not have force of law), is entirely without merit.

 5   See, e.g., Blum v. Yaretsky, 457 U.S. 991, 1004-05, 1010 (1982) (“[A] State normally can be held

 6   responsible for a private decision only when it has exercised coercive power or has provided such

 7   significant encouragement, either overt or covert, that the choice must in law be deemed to be that

 8   of the State.”); Abu-Jamal v. Nat’l Pub. Radio, 1997 U.S. Dist. LEXIS 13604, at *3-5, *17 (D.D.C.

 9   Aug. 21, 1997) (rejecting theory that remarks made by individual members of Congress (among

10   others) had pressured NPR to cancel a radio program and transformed NPR’s otherwise private

11   decision into state action); cf. INS v. Chadha, 462 U.S. 919, 949-59 (1983) (explaining that

12   legislation must generally be passed by both Houses of Congress and presented to the President,

13   and that the few circumstances where one body of Congress is empowered to act on its own are

14   explicitly defined by the Constitution).

15           In addition to failing on their individual merits, Plaintiffs’ claims are also independently

16   barred by 47 U.S.C. § 230(c)(1), (c)(2)(A), and by YouTube’s own First Amendment rights to

17   exercise editorial control over the content on its private service.

18   IV.     MOTIONS

19           Defendants’ Statement: On October 27, 2020, Plaintiffs filed an Ex Parte Application for

20   Temporary Restraining Order and for Order Why Preliminary Injunction Should Not Issue (Dkt.

21   8), which Defendants opposed on October 30 (Dkt. 21). Briefing on the motion concluded on

22   October 31 (Dkt. 23), and the Parties appeared before this Court on a Motion Hearing on November

23   2 (Dkt. 24). On November 3, the Court denied Plaintiffs’ application for a temporary restraining

24   order. Dkt. 27.

25           Shortly thereafter, Plaintiffs informed Defendants of their intention to file a preliminary

26   injunction motion. Plaintiffs amended their Complaint on November 17, 2020. On December 3,

27   the Parties submitted a Joint Stipulation Request to Change Time Regarding Response to First

28
     DEFENDANTS’ CASE MANAGEMENT                        -4-                CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
           Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 5 of 9



 1   Amended Complaint, to hold in abeyance Defendants’ deadline to answer or otherwise respond to

 2   Plaintiffs’ First Amended Complaint until after the Court issued its ruling on Plaintiffs’ anticipated

 3   motion for a preliminary injunction. Dkt. 31. The Court granted the stipulation on December

 4   4. Dkt. 32.

 5           Plaintiffs have not filed a motion for a preliminary injunction or responded to Defendants’

 6   repeated requests for an indication of whether Plaintiffs intend to pursue this case. Given Plaintiffs’

 7   inaction, Defendants intend to request an order to show cause why the case should not be dismissed

 8   for a failure to prosecute. In the event that Plaintiffs do belatedly seek a preliminary injunction or

 9   otherwise make an effort to continue litigating this case, Defendants will oppose and file a Motion

10   to Dismiss Plaintiffs’ Amended Complaint. If any part of this case proceeds, Defendants reserve

11   the right to bring subsequent dispositive motions under Federal Rules of Civil Procedure 12 or 56.

12   Defendants do not currently contemplate filing other motions, but reserve the right to do so.

13   V.      AMENDMENT OF PLEADINGS

14           Defendants’ Statement: Defendants reserve the right to amend pleadings in the future

15   depending on the outcomes of any preliminary injunction or dispositive motions.

16   VI.     EVIDENCE PRESERVATION

17           Defendants’ Statement: Defendants have taken reasonable and proportionate steps to

18   preserve evidence related to the issues presented in the action, consistent with the requirements of

19   the Federal Rules of Civil Procedure and this Court’s ESI Guidelines.

20   VII.    DISCLOSURES

21           Defendants’ Statement: Plaintiffs have not responded to Defendants’ multiple requests to

22   schedule a Rule 26(f) conference, and therefore, the Parties have not yet agreed upon a timeline

23   for initial disclosures. In the event this case is not dismissed for failure to prosecute, Defendants

24   believe that the Parties should defer initial disclosures under Rule 26(a)(1) until after the pleadings

25   are settled, following resolution of Defendants’ anticipated motion to dismiss.

26

27

28
     DEFENDANTS’ CASE MANAGEMENT                        -5-               CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
           Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 6 of 9



 1   VIII. DISCOVERY

 2           Defendants’ Statement: No discovery has been taken to date. Given that Plaintiffs’

 3   allegations are insufficient under Rule 12 and the pleadings are not yet settled, Defendants’

 4   position is that discussion of the full scope of discovery, scheduling for discovery, and any

 5   exchange of discovery is premature. Discovery is especially improper given that Plaintiffs’ claims

 6   based on Defendants’ content moderation decisions are barred by two separate provisions of

 7   Section 230 and also by Defendants’ own First Amendment rights to exercise editorial discretion

 8   over the content on their platform. See Fair Hous. Council of San Fernando Valley v.

 9   Roommates.com, LLC, 521 F.3d 1157, 1174-75 (9th Cir. 2008) (en banc) (explaining Section 230

10   protects service providers “not merely from ultimate liability, but from having to fight costly and

11   protracted legal battles”); see also, e.g., Onuoha v. Facebook, Inc., 2017 U.S. Dist. LEXIS 53963,

12   at *2-3 (N.D. Cal. Apr. 7, 2017) (granting stay of all discovery pending the resolution of a

13   dispositive motion under Section 230); Fields v. Twitter, Inc., No. 3:16-cv-00213-WHO, Dkt. No.

14   28 (N.D. Cal. Apr. 7, 2016) (“agree[ing] with defendant [Twitter] that a discovery stay is

15   appropriate for the time being,” while the Court resolved Twitter’s motion to dismiss based on

16   Section 230).

17           Because Plaintiffs have yet to respond to Defendants’ requests to meet and confer,

18   Defendants do not know whether Plaintiffs intend to oppose Defendants’ position or whether they

19   will consent to staying discovery until the pleadings are settled. The Parties also have not had the

20   opportunity to discuss potential discovery disputes, consider stipulated e-discovery orders, or

21   propose discovery plans at this juncture.

22   IX.     CLASS ACTIONS

23           Defendants’ Statement: This matter does not involve a class action.

24   X.      RELATED CASES

25           Defendants’ Statement: Defendants identify the following pending cases, both of which

26   are based on the same underlying conduct at issue in this case: the removal or restriction of access

27

28
     DEFENDANTS’ CASE MANAGEMENT                       -6-              CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
           Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 7 of 9



 1   to material on YouTube; and both of which involve many of the same claims asserted in this action

 2   against one or more of the Defendants:

 3              Daniels v. Alphabet Inc., No. 20-cv-04687-VKD (N.D. Cal.) (DeMarchi, J.) (claims

 4               against Defendants Google and YouTube for violation of the First Amendment, breach

 5               of contract, and breach of the implied covenant of good faith and fair dealing); and

 6              Informed Consent Action Network, et al. v. YouTube et al., No. 4:20-cv-09456-JST

 7               (N.D. Cal.) (Tigar, J.) (claims against Defendants YouTube and Facebook for violation

 8               of the First Amendment and breach of the implied covenant of good faith and fair

 9               dealing).

10   XI.     RELIEF

11           Defendants’ Statement: Defendants do not believe that Plaintiffs are entitled to any relief

12   in this case. Defendants anticipate seeking dismissal of all of Plaintiffs’ claims and may seek to

13   recover attorneys’ fees in the event of a favorable final judgment.

14   XII.    SETTLEMENT AND ADR

15           Defendants’ Statement: Plaintiffs have yet to respond to Defendants’ multiple attempts

16   to meet and confer, and therefore the parties have yet to discuss a specific ADR plan. Defendants

17   fully intend to comply with ADR L.R. 3-5 and file the required ADR certifications after meeting

18   and conferring with Plaintiffs. At this juncture, Defendants’ position is that ADR is not likely to

19   be beneficial.

20   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

21           Defendants’ Statement: The Parties have not consented to have a magistrate judge

22   conduct all further proceedings, including trial and entry of judgment. See Dkt. 6.

23   XIV. OTHER REFERENCES

24           Defendants’ Statement: It is Defendants’ position that this case is not suitable for

25   reference to binding arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.

26

27

28
     DEFENDANTS’ CASE MANAGEMENT                        -7-                CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
         Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 8 of 9



 1   XV.    NARROWING OF ISSUES

 2          Defendants’ Statement: Defendants anticipate filing a Motion to Dismiss Plaintiffs’

 3   Amended Complaint in the event this case proceeds and reserve their rights to further narrow the

 4   issues through motion practice, as appropriate.

 5   XVI. EXPEDITED TRIAL PROCEDURE

 6          Defendants’ Statement: Defendants do not agree to the Expedited Trial Procedure of

 7   General Order No. 64.

 8   XVII. SCHEDULING

 9          Defendants’ Statement: Defendants’ position is that it is premature to establish dates for

10   designation of experts, discovery cutoff, pretrial conference, and trial, before Defendants have an

11   opportunity to file a Motion to Dismiss Plaintiffs’ Amended Complaint.

12   XVIII. TRIAL

13          Defendants’ Statement: Defendants believe it is premature to formulate a view

14   concerning the expected length of any trial before they have the opportunity to file their Motion to

15   Dismiss the Amended Complaint and before the pleadings are settled.

16   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

17          Defendants’ Statement: Defendants filed their Corporate Disclosure Statement and

18   Certification of Interested Entities or Persons on October 10, 2020. See Dkt. 22. Pursuant to

19   Federal Rule of Civil Procedure 7.1, Google LLC and YouTube, LLC disclose the following:

20          Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc.,

21   a publicly traded company; no publicly traded company holds more than 10% of Alphabet Inc.’s

22   stock. YouTube, LLC is a subsidiary of Google LLC.

23          Pursuant to Civil L.R. 3-15, the undersigned counsel for Defendants certifies that the

24   following listed persons, associations of persons, firms, partnerships, corporations (including

25   parent corporations) or other entities (i) have a financial interest in the subject matter in

26   controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

27   matter or in a party that could be substantially affected by the outcome of this proceeding:

28
     DEFENDANTS’ CASE MANAGEMENT                       -8-              CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
        Case 5:20-cv-07502-BLF Document 34 Filed 01/28/21 Page 9 of 9



 1          1. YouTube, LLC

 2          2. Google LLC

 3          3. XXVI Holdings Inc., Holding Company of Google LLC

 4          4. Alphabet Inc., Holding Company of XXVI Holdings Inc.

 5   XX.    PROFESSIONAL CONDUCT

 6          Defendants’ Statement: All attorneys of record for Defendants have reviewed the

 7   Guidelines for Professional Conduct for the Northern District of California.

 8

 9   Dated: January 28, 2021                           WILSON SONSINI GOODRICH & ROSATI
                                                       Professional Corporation
10

11
                                                       By:      /s/ Lauren Gallo White
12                                                           Lauren Gallo White
                                                             lwhite@wsgr.com
13

14                                                     Attorneys for Defendants
                                                       YouTube, LLC and Google LLC
15

16

17

18

19

20
21

22

23

24

25

26

27

28
     DEFENDANTS’ CASE MANAGEMENT                      -9-              CASE NO.: 5:20-CV-07502-BLF
     STATEMENT
